Citation Nr: 0427198	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  00-18 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a rating decision of December 9, 1958, which 
denied service connection for epilepsy, was clear and 
unmistakable error (CUE).

2.  Whether a rating decision of December 9, 1958, which 
denied service connection for epilepsy, was CUE on the basis 
for failing to apply 38 U.S.C. § 354(b).

(The issue of entitlement to service connection for fracture 
of the back and "foot drop" condition was the subject of a 
previous Board remand order dated July 20, 2001).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from October 1941 to 
February 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim 
that a December 9, 1958 RO rating decision denying a claim of 
entitlement to service connection for epilepsy was based on 
CUE.  The Board denied the claim in a July 2001 decision.

The veteran appealed the Board's July 2001 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In April 2004, the CAVC vacated the Board's decision and 
remanded the claim to the Board for consideration of 
additional issues.

On appeal to the CAVC, the veteran's counsel raised for the 
first time an issue of whether the RO's December 9, 1958, 
which denied service connection for epilepsy, was CUE on the 
basis for failing to apply 38 U.S.C. § 354(b).  The CAVC's 
April 2004 order noted that this constituted a new claim 
which required adjudication by VA prior to appellate court 
review.  See Andre v. Principi, 301 F.3d 1354, 1361-62 (Fed. 
Cir. 2002).  The Board has listed this issue on the title 
page for procedural purposes only, and remands the issue to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC., for initial review and adjudication.  VA 
will notify the veteran if further action is required on his 
part.




FINDINGS OF FACT

1.  In an unappealed decision dated December 9, 1958, the RO 
denied a claim of entitlement to service connection for 
epilepsy.

2.  The RO's December 9, 1958 decision was supported by the 
evidence then of record, and it is not shown that either the 
facts or applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The RO's December 9, 1958 rating decision, which denied 
service connection for epilepsy, was not the product of CUE.  
38 U.S.C.A. § 5109A (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a December 1958 RO rating decision, 
which denied service connection for epilepsy, should be 
revised or reversed on the grounds of CUE.  As will be 
addressed in further detail below, he claims that the RO 
committed CUE in determining that his epilepsy disability 
clearly and unmistakably existed prior to service rather than 
determining that his epilepsy had its onset in service.  In 
the alternative, he argues that the RO committed CUE by 
finding that his pre-existing epilepsy was not aggravated by 
service in terms of clear and unmistakable evidence. 

The veteran served on active duty from October 1941 to 
February 1944.  His entrance examination, dated October 7, 
1941, was absent notation of a pre-existing epilepsy 
disability.  The first pertinent evidence concerns an August 
9, 1943 treatment record which stated as follows:

Diag: DU (Epilepsy, Jacksonian.)(2122)
Origin: Not Misconduct.
EPTE:  Yes, Admitted by patient.

  This man claims he suffers from transient 
(2-3 Minutes) episodes of clonic contractions 
of the right arm and paralysis of the right 
leg.  These occur roughly three times a day.  
Leaves no after effect, are never accompanied 
by unconsciousness.  Are not increasing in 
severity but are increasing in frequency.  
These attacks are said to have commenced at 
age of 15.  They have not been witnessed by 
me.

  No family history of convulsions.
  Only significant past illness was Malaria 
at age of 14.

The veteran was transferred for observation and 
hospitalization in Alaska.  His admission record documents 
his report of medical history as follows:

Patient first noticed seizure at about 15 
years of age.  Does not remember much about 
first seizure-since onset has average two 
seizures per day.  Attack appears to start in 
right ankle/ Patients foot turns in and leg 
jerks- the condition seems to travel up leg 
and then to right shoulder- the shoulder 
begins to jerk and right hand becomes bent 
under.  Head becomes twisted to right- but no 
jerking movements.  Patient never loses 
conciousness- no sensation of pain.  Attacks 
usually come on while walking and 
occasionally can overcome attacks by walking 
slowly.  For past 11/2 months has averaged 
about 3 attacks per day.  Just before attack 
patient gets "funny feeling" in right ankle.  
Usually has slight headache following attack. 

A neurologic examination of the veteran was deemed normal 
with the examiner unable to reproduce an attack through 
pressure of the carotids.  The impression was of Jacksonian 
epilepsy "E.P.T.E."

An August 19, 1943 examination conducted at the U.S. Naval 
Hospital in Seattle, Washington, included the following 
entries:

DIAGNOSIS  Epilepsy, Jacksonian
		E.P.T.E.
		Not misconduct

C.C.  Seizures of clonic contractions right 
leg and arm - duration 4 years.
P.I.  This patient was admitted to the sick 
list aboard USS Hughes 9 August 1943, 
diagnosis undetermined (Epilepsy, Jacksonian) 
#2122 - EPTE, Not misconduct.  He stated that 
he has suffered from frequent attacks of 
clonic contractions starting in the right 
ankle and ascending up the right leg and 
finally reaching the right arm.  These attacks 
began at the age of 15 years, or 4 years ago.  
They have not been observed by a medical 
officer but the patient describes the attacks 
as follows: Onset at age 15 years.  Occur 
about 2 or 3 times a day and the past 11/2 
months have increased in frequency but not in 
severity.  Attacks start usually while walking 
and are characterized by the turning in of the 
right foot followed at once by a jerking 
motion of the leg.  This seems to travel up 
the leg and then to the right shoulder which 
begins to jerk.  This continues or extends 
down the right arm and the right hand becomes 
"bent under."  The head twists to the right 
but no jerking of the head occurs.  There is 
never loss of conciousness nor sensation of 
pain.  A slight headache usually follows the 
attacks which last 2 or 3 minutes.  The 
patient was transferred August 9, 1943 to NAS, 
Adak, where the diagnosis was changed to 
Epilepsy, Jacksonian #1715 EPTE-Not misconduct 
on 11 August 1943.  He was transferred to this 
hospital the same day via USS Chaumont and 
received here 19 August 1943.  On admission to 
this hospital the patient had no complaints 
except as above noted.

The veteran's physical examination at that time was 
unremarkable, but it did include his history of a minor head 
injury when hit by a shovel at the age of 12.  He reported an 
attack after the examiner left the room and suggested that a 
scar on his right ankle, which he had since the age of 14, 
had something to do with his attack.  He was requested to 
attempt a reproduction of an attack using the same mechanism 
he usually associated with such attacks which was an internal 
rotation of the right foot.  He attempted to reproduce the 
attack with a somewhat unconvincing set of movements of the 
leg and right arm which, as far as the medical officer could 
determine, was not a true form of epilepsy but rather a form 
of habit spasm or tic.  He then underwent extensive 
diagnostic testing which included neuropsychiatric 
consultation of a probable functional basis.  A neurosurgical 
consultation found no objective lesion of the central nervous 
system, and a special epileptic test did not bear out a 
diagnosis of epilepsy.  His diagnosis was changed to "No 
Disease," and he was discharged as fit for duty.

The veteran next underwent a hospitalization for measles in 
October 1943.  During his hospitalization on November 4, 
1943, he "offer[ed] the information that since he was 13 
years of age he has had attacks of spasm of right leg and 
right arm.  These last about fifteen seconds and occur once 
or twice per week.  Gives history of being struck on head 
over left frontal area with a shovel during childhood.  
Neurological consultant feels this is Jacksonian Epilepsy."  
On December 9, 1943, he was observed "to fall against the 
bulkhead, but did'nt fall to the floor.  His right arm and 
leg were shaking and were flexed and showed increased 
tension.  His left side was normal.  During the attack the 
patient states that he uses the left hand to support himself.  
For 15 minutes following the attac[k] he was somewhat 
mentally confused."

On December 28, 1943, the veteran appeared before the Board 
of Medical Survey and the resulting report summarized the 
findings as follows:

On admission here, patient had typical 
findings of measles, which diagnosis was 
established on 10-20-43.  He responded 
rapidly to routine therapy.

During his period of convalescence, the 
patient stated that since the age of 13 years 
he had had recurrent attacks of muscle spasm 
of the right arm and leg, associated with 
partial loss of consciousness.  Neurological 
consultation was requested and it was the 
opinion of the consultant that these attacks 
were Jacksonian Epilepsy seizures.  General 
physical and neurological examinations were 
negative.  Routine laboratory procedures were 
within normal limits.  Blood Kahn test was 
negative.  Spinal fluid was entirely 
negative.  On 12-9-43 he was observed to have 
a spell during which he had clonic jerkings 
of his right arm and leg, with momentary loss 
of conciousness, and followed by a short 
period of confusion.  After further 
observation the diagnosis was changed to 
EPILEPSY, JACKSONIAN.

			According to patient's own accepted 
statement, he has had these seizures since the 
age of 13 years, following a head injury.  
(Attempts to obtain additional information 
from a reliable source have been 
unsuccessful.)  His condition is no worse now 
than prior to enlistment.
			Further treatment or hospitalization is 
not indicated.  Retention in the U.S. Naval 
Service is not recommended.
			Signed statement of patient attached.

On December 28, 1943, the veteran signed a statement 
acknowledging that the Medical Board recommended his 
discharge based upon a diagnosis of Jacksonian Epilepsy which 
existed prior to enlistment and had not been aggravated 
therein.  The veteran did not desire to submit a statement in 
rebuttal.

The veteran filed his original application for service 
connection for epilepsy in January 1958.  In February 1958, 
he underwent a formal VA neurological, psychiatric and 
electroencephalographic evaluation.  A VA FORM VB 8-2507 
(REQUEST FOR PHYSICAL EXAMINATION) accompanying the 
examination request indicated that the service medical 
records were "not yet available."  At the time of 
examination, the veteran reported the following history 
concerning his seizures:

[The veteran] was in the service from 1941 to 
1944 in the Navy aboard a destroyer in the 
Southwest Pacific and in combat.  He was 
aboard the Lexington, Yorktown and Saratoga.  
He states that in 1942 or 1943 he began having 
episodes of seizures in which he would feel as 
though he were going into a spasm and his mind 
would become completely blank, but he would 
try to control the movements of his body and 
usually he would lose control of his foot, 
mostly on the right side, and this would go 
into spasm and then the right hand would draw 
up and he would continue trying to fight off 
this spasm which would last for several 
seconds and he would shake this off and 
usually blame it on a bad leg or some other 
type of difficulty.  At times this spreads to 
involve the left side of the body and at times 
there are contortions and spasm of the face.  
He never passes out completely.  He has never 
bitten his tongue or had involuntary 
urination.  He has a momentary warning prior 
to the onset of the seizure which he is unable 
to describe.  These occurred when he was on 
ship and he was sent to sick bay and then 
transferred to Puget Sound, Washington, where 
he was hospitalized for one month and then 
transferred to Treasure Island Naval Hospital 
in San Francisco.  He remained there for six 
months.  He had spinal taps and two 
electroencephalograms and skull x-rays.  He 
was also hospitalized at Bremmington, 
Washington, for investigation for this 
condition.  He was placed on Phenobarbital 
while at Treasure Island Naval Hospital but 
says this was of no help.  He received a 
medical discharge with a diagnosis apparently 
of Jacksonian Epilepsy.  The most frequent of 
the seizures have been two or three times a 
month.  The longest free period has been two 
months.  The last seizure occurred 
approximately one month ago.  After one of 
these spells he states that he is completely 
normal again.  He states that he was forced to 
state that he had the condition prior to 
service and was discharged under medical 
conditions but never received any type of 
compensation because of this condition.  He 
was involved in a car wreck in 1950 when he 
claims he had a seizure and drove the truck 
into a ditch and the truck rolled over on top 
of him ...

The veteran's examination included an electroencephalogram 
which returned as abnormal and indicative of a convulsive 
disorder.  His overall examination resulted in a clinical 
impression of "[c]hronic brain syndrome with associated 
convulsive disorder of the clinical Jacksonian type with 
electroencephalographic evidence of a convulsive disorder.  
No specific psychiatric disorder found but there is reactive 
anxiety."  The examiner also provided the following comment:

This patient definitely has a convulsive 
disorder.  The question of service connection 
naturally will have to be based on 
information which is not available to this 
examiner and a consideration of whether or 
not this condition existed prior to service 
...  

In February 1958, the RO initially denied the veteran's claim 
for service connection for epilepsy by determining that 
Jacksonian-type epilepsy was not incurred in or aggravated by 
active service.

A July 1958 notarized statement from the veteran's father 
stated that his son had no physical disabilities nor serious 
illness of any nature prior to his entrance into service.  An 
August 1958 statement from Mary Help of Christians School 
documented the veteran's educational proficiency from 1936 to 
1941.  An August 1958 statement from the school's Director 
indicated that the veteran had been in the custody, 
supervision and control of the orphanage from 1937 to 1941 
during which time he was in good physical condition and 
suffered no serious illness of any nature.  In October 1958, 
the school's Director indicated that the school files 
contained no medical or infirmary records for the veteran.

In December 1958, the RO denied service connection for 
epilepsy after it determined that the veteran's epilepsy had 
preexisted his service and was not aggravated thereby.  There 
was no appeal, and the RO's decision became final.  See 
Department of Veterans Affairs Regulations 1008, 1009, as in 
effect in 1958 and 1959.

The law provides that a decision by the RO is subject to 
revision or reversal on the grounds of CUE.  38 U.S.C.A. § 
5109A (West 2002).  A valid claim for CUE in a final RO 
rating decision requires that the claimant articulate with 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1995); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); review en 
banc denied, 6 Vet. App. 162 (1994).  A mere broad allegation 
of a failure to follow the regulations, or the failure to 
give due process, or any other general unspecific error is 
insufficient to allege a CUE claim.  Mindenhall v. Brown, 7 
Vet. App. 271, 275, citing Fugo v. Brown, 6 Vet. App. at 44 
(1993).  Additionally, a claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Id. 

Generally, the Court has resorted to a judicially created 
three-prong test to determine whether CUE exists in a prior 
determination: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied" (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), (2) the error 
must be "undebatable" and the sort of error "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made," and (3) a finding of CUE must be based 
on the record and the law that existed at the time of the 
prior decision.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

The law extant at the time of the RO's decision in 1958 
authorized service connection for a disability resulting from 
disease or injury incurred in or aggravated by service 
pursuant to 38 U.S.C. § 310.  Under 38 U.S.C. § 312, every 
veteran was deemed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrated that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.

Under 38 U.S.C. § 353, a preexisting injury or disease was 
considered to have been aggravated by active military, naval, 
or air service, where there was an increase in disability 
during active service, unless there was a specific finding 
the increase in disability was due to the natural progress of 
the disease.

VA's implementing regulations concerning the compensation 
provisions included the following provisions:

§ 3.63  Service connection, sound condition at 
the time of entrance into service, 
aggravation, and natural progress ...
(a) Service-connection connotes many factors.  
In general and fundamentally, it means 
establishment of the incurrence of injury or 
disease or aggravation of a preexisting injury 
or disease resulting in disability 
coincidentally with the period of active 
military or naval service.  This may be 
accomplished by the presentation of 
affirmative facts showing the inception or 
aggravation of an injury or disease during 
active service or through the operation of 
statutory or regulatory presumptions.  
Determinations as to service-connection, in 
general, should be based on review of the 
entire evidence of record in the individual 
case, with due consideration extended to the 
defined and consistently applied policy of the 
Veterans' Administration to administer the law 
under a broad and liberal interpretation 
consistent with the facts shown in each case.  
When, after careful consideration of all 
procurable and assembled data, a reasonable 
doubt arises regarding service-connection, 
such doubt will be resolved in favor of the 
veteran.  By reasonable doubt is meant one 
which exists by reason of the fact that the 
evidence does not satisfactorily prove or 
disprove the claim, yet a substantial doubt 
and one within the range of probability as 
distinguished from pure speculation or remote 
possibility.  It is not a means of reconciling 
actual conflict or a contradiction in the 
evidence; the claimant is required to submit 
evidence sufficient to justify a belief in a 
fair and impartial mind, that his claim is 
well grounded.  Mere suspicion or doubt as to 
the truth of any statements submitted, as 
distinguished from impeachment or 
contradiction by evidence or known facts, is 
not a justifiable basis for denying the 
application of the reasonable doubt doctrine 
if the entire, complete record otherwise 
warrants invoking this doctrine.  The 
reasonable doubt doctrine is also applicable 
even in the absence of official records, 
particularly if the basic incident allegedly 
arose under combat or similarly strenuous 
conditions and is consistent with the probable 
results of such known hardships.  
(b) ... every person employed in active service 
shall be taken to have been in sound condition 
when examined, accepted and enrolled for 
service except as to defects, infirmities or 
disorders noted at the time of the 
examination, acceptance and enrollment or 
where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed prior to acceptance and enrollment and 
was not aggravated by such service.  History 
of preservice existence of defects, 
infirmities or disorders recorded at the time 
of examination for acceptance and enrollment 
does not constitute a notation of such 
conditions but will be considered together 
with all other materials in determinations as 
to the inception of such defects, infirmities 
or disorders.
...
(d) "Clear and unmistakable" means obvious 
or manifest.  Accordingly, evidence which 
makes it obvious or manifest, tha that the 
injury or disease under consideration existed 
prior to acceptance and enrollment for service 
will satisfy the requirements of the statute.  
The requirement of the law is that claims to 
which the above-cited presumptions apply be 
denied only on the basis of evidence which 
clearly and unmistakably demonstrates that the 
disease did not originate in service, or, if 
increased in service, was not aggravated 
thereby.
(e) Determinations concerning the inception of 
injury or disease not noted at enlistment ... 
should not be based on medical judgment alone 
as distinguished from accepted medical 
principles or on history alone without regard 
to clinical factors pertinent to the basic 
character, origin and development of such 
injury or disease.  Adjudicative action under 
this regulation should be based on a thorough 
analysis of the entire evidentiary showing in 
the individual case and a careful correlation 
of all material facts with due regard to 
accepted medical principles pertaining to such 
injury or disease should be given due 
consideration in conjunction with basic 
clinical data concerning the manifestation, 
development and nature of such injury or 
disease, and accorded probative value 
consistent with accepted medical and 
evidentiary principles in relation to other 
competent evidence in each case.  All material 
evidence related to the incurrence, symptoms 
and course of the injury or disease, including 
official and other records made prior to, 
during or subsequent to service, together with 
all other lay and medical evidence concerning 
the inception, development and manifestations 
of such injury or disease, should be taken 
into account [subject to other limitations]
(f) There are certain medical principles so 
well and universally recognized as definitely 
to constitute fact, and when, in accordance 
with these principles, existence prior to 
entrance into service is established, no 
further additional or confirmatory facts are 
necessary.  For example, with notation or 
discovery, during service, of residual 
conditions, such as scars, fibrosis of the 
lungs, atrophies following disease of the 
central or peripheral nervous system, healed 
fractures absent, displaced, or resected parts 
of organs, supernumerary parts, congenital 
malformations, hemorrhoidal tags or tabs, with 
no evidence of the pertinent antecedent active 
injury or disease during service, the 
established facts are so convincing as to 
impel the conclusion that the residual 
condition existed prior to entrance into 
active service, without further proof of this 
fact.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of 
enlistment, or so close to that date that the 
disease could not have originated in so short 
a period, will be accepted as clear and 
unmistakable proof that the disease existed 
prior to entrance into active service ...  

(i) ... injury or disease, apart from misconduct 
disease, noted prior to service or shown by 
clear and unmistakable evidence, including 
medical facts and principles, to have had 
inception prior to enlistment will be conceded 
to have been aggravated where such disability 
underwent an increase in severity in service 
unless such increase in severity is shown by 
clear and unmistakable evidence, including 
medical facts and principles, to have been due 
to the natural progress of the disease.  
Aggravation of a disability noted prior to 
service or shown by clear and unmistakable 
evidence, to include medical facts or 
principles, to have had inception prior to 
enlistment may not be conceded where the 
disability underwent no increase in severity 
during service on the basis of all the 
evidence of record pertaining to the 
manifestations of such disability prior to, 
during and subsequent to service (subject to 
limitations).  Sudden pathological 
developments involving pre-existing diseases 
such as hemoptysis, spontaneous pneumothorax, 
perforation of gastro-duodenal ulcer, coronary 
occlusion or throbasis, cardiac 
decompensation, cerebral hemorrhage and active 
recurrent rheumatic fever occurring in service 
establish aggravation unless it is shown by 
clear and unmistakable evidence that there was 
no increase in severity during service.  
Recurrences, acute episodes, symptomatic 
fluctuations, descriptive variations and 
diagnostic evaluations or a preservice injury 
or disease during service or at the time of 
discharge are not to be construed as 
establishing increase of disability in the 
absence of pathological development or 
advancement of the basic chronic pathology 
during active service such as to establish 
increase of pre-existing disability during 
service.  The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including post-operative scars, absent or 
poorly functioning parts of organs, will not 
be considered service-connected unless the 
disease or injury is service-connected, i.e., 
aggravated by service otherwise than by the 
usual effects of treatment ... In determining 
aggravation by service due regard will be 
given the places, types and circumstances of 
the veteran's service and particular 
consideration will be accorded combat duty and 
other hardships of his service.  The 
development of symptomatic manifestations of a 
pre-existing injury or disease during or 
proximately following action with the enemy or 
following a status as a prisoner of war will 
establish aggravation.
(j) Determinations involving the consideration 
of sound condition at time of entrance into 
service ... will be based upon the evidence of 
record and such evidence as may be secured in 
any case where for any reason additional 
evidence may be considered to be necessary for 
the purpose of such determinations.  Evidence 
of the existence of a condition at the time of 
or prior to entrance into service shall mean 
any evidence which is of record and which is 
of a nature usually accepted as competent to 
indicate the time of existence or inception of 
disease or injury.  In the exercise of medical 
judgment for the purpose of such 
determinations, rating agencies shall take 
cognizance also of the time of inception or 
manifestation of disease or injuries after the 
date of entrance into service, as disclosed by 
service records, and shall consider other 
entries or reports of proper military and 
naval authorities as they may relate to the 
existence of a condition at the time of or 
prior to enlistment or enrollment.  Such 
records shall be accorded the weight to which 
they are entitled in consideration of other 
evidence and sound medical reasoning.  The 
opinion of qualified physicians of the 
Veterans' Administration may be solicited 
whenever it is considered to be necessary or 
appropriate in any case.
(k) ... a pre-existing injury will be considered 
to have been aggravated by active military or 
naval service where there is an increase in 
disability during active service, unless there 
is a specific finding that the increase in 
disability is due to the natural progress of 
the disease.  A specific finding that the 
increase in disability is due to the natural 
progress of a disease will be met ... by a 
finding of a constituted rating agency of the 
Veterans' Administration based upon available 
evidence of a nature generally acceptable as 
competent to show that an increase in severity 
of a disease or injury, or of the disabling 
effects thereof, or acceleration in progress 
of a disease was that normally to be expected 
by reason of the inherent character of the 
condition, aside from extraneous or 
contributing cause or influence peculiar to 
military service.

On appeal, the veteran has essentially argued that the RO 
erred by concluding his Jacksonian epilepsy existed prior to 
service and was not aggravated therein.  The Board has 
identified three specific issues which the veteran claims led 
the RO to commit CUE in denying his claim in 1958: (1) that 
the RO erred in its factual determination that the veteran 
manifested pre-service epilepsy symptoms; (2) that the RO 
erred in concluding that the presumption of soundness had 
been rebutted and (3) that the RO erred in concluding that 
the presumption of aggravation had been rebutted.  As 
addressed in the introduction, the veteran has raised a new 
claim that the RO erred in not applying the combat provisions 
of 38 U.S.C. § 354(b) in the December 1958 decision.  This 
issue is the subject of a remand order following this 
decision and the Board has no jurisdiction to consider this 
issue at this time.  38 U.S.C.A. § 7105 (West 2002).  See 
Andre v. Principi, 301 F.3d 1354, 1361-62 (Fed. Cir. 2002).

At the outset, the Board notes that RO decisions that 
predated the passage of the Veterans' Benefits Amendments of 
1989, Pub. L. No. 101-237, 103 Stat. 2062 (1988) were not 
required to set forth the factual bases for its decisions.  
See Pierce v. Principi, 240 F.3d 1348, 1355-56 (Fed. Cir. 
2001).  In Pierce, the United States Court of Appeals for the 
Federal Circuit held that the presumption of validity 
attached to a final RO decision issued in 1945 and, that in 
the absence of evidence to the contrary, the rating board is 
presumed to have made the requisite findings.  An RO failure 
to specifically refer to evidence of record or recite the 
standard of review in the December 1958 decision cannot 
constitute CUE.  Pierce, 240 F.3d at 1356; Eddy v. Brown, 9 
Vet. App. 52 (1996).



1.  Pre-service epilepsy symptoms

The veteran disagrees with the RO's conclusion in 1958 that 
he manifested epilepsy symptoms prior to his entrance into 
service.  He essentially argues that he had submitted "sworn 
statements" attesting to his sound physical condition prior 
to his entrance into service and that there was no competent 
evidence to support a pre-service diagnosis of Jacksonian 
epilepsy.  The Board notes that this issue is a determination 
of fact fundamental to determining whether, on the totality 
of the evidence, the veteran's epilepsy disorder clearly and 
unmistakably pre-existed service.

At the time of the RO decision in December 1958, the veteran 
claimed to a VA examiner to have had the onset of epilepsy 
symptoms in service.  He also proclaimed to have been forced 
to report the pre-service existence of such symptoms to 
military examiners.  The reasons why he was forced to admit 
pre-service symptoms were not articulated.  Additional 
evidence included two affidavits denying personal knowledge 
that the veteran manifested any physical illness or 
disability prior to entering service, a summary of his 
academic progress prior to service, and a statement from his 
orphanage indicating that there were no medical records 
concerning a physical illness or disability prior to entering 
service.

The RO also had before it the veteran's conflicting report of 
pre-service symptoms given to military examiners.  The Board 
has extensively quoted the veteran's report of symptoms to 
exemplify that they are recorded in exquisite detail as to 
pre-service onset, chronicity, duration, frequency, and 
symptomatic manifestations.  He "admitted" and "offer[ed]" 
this information freely to the medical examiners on several 
different occasions in conjunction with evaluation and 
treatment for his condition.  As demonstrated by the August 
9, 1943 referral, the veteran himself offered this 
information prior to any observation by any military 
personnel of any symptoms or problems associated with his 
epileptic attacks.

It was within the domain of the RO to make a factual finding 
to resolve the conflicting evidence of record regarding the 
onset of epilepsy symptoms pursuant to §3.63(a).  In denying 
the veteran's service connection claim, the RO's March and 
December 1958 rating decisions directly addressed the 
conflicting evidence of record as follows:

Service records record definite history of 
pre-service muscular spasms of right leg and 
arm of short duration with manifestation 
similar to those reported to have existed 
prior to service.  It was determined by 
rating of 3/18/58 that the condition now 
diagnosed as Jacksonian type epilepsy existed 
prior to service and was not aggravated 
thereby.  Veteran's father states that 
veteran had no disability on entry into 
service and that he had not had any serious 
illness prior to that date.  Rev. Bosio 
states that veteran was in custody from 1937 
to 1941 and that veteran was in good health 
during this period and that he had no serious 
illness during this time.

Abnormalities demonstrated in service 
indicative of a convulsive disorder and those 
shown by history were reported as of short 
duration without loss of consciousness.  The 
manifestations as reported were not so 
obvious as to necessarily have been noted by 
persons in close contact with him.

In so doing, the RO made two essential findings of fact.  
First, the RO considered, but completely rejected, the 
veteran's own post claim filing denials of pre-service 
epilepsy symptoms.  The assertion that he was forced to admit 
a falsified history of medical history to military examiners 
had to be viewed in the context of the reliability and 
credibility of his conflicting statements.  The RO's 
impeachment of his post-service retractions were supported by 
the veteran's highly specific descriptions of his pre-service 
epilepsy symptoms, as well as the length of duration of such 
symptoms, to military physicians attempting to treat his 
condition.  The rules of evidence recognize that such 
evidence holds great probative value.  See Lilly's An 
Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245-
46 (many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarent has a strong motive to tell 
the truth in order to receive proper care).  These clinic 
records, made contemporaneous in time to the actual 
diagnosis, also recorded that the veteran volunteered such 
information.

Second, the RO concluded that the lay affidavits and other 
information from the veteran's orphanage were not based on 
actual knowledge of the pre-service symptoms.  The veteran's 
father and former director of the orphanage claimed no 
knowledge of pre-service epilepsy symptoms.  In service, the 
veteran described his epileptic attacks as occurring two to 
three times per day and lasting about "fifteen seconds" in 
duration.  He was given a referral to evaluate his claimed 
symptoms in August 1943 even though no military personnel had 
ever observed them.  It would take another 4 months after 
this report until an attack was witnessed by military 
personnel despite two periods of hospitalization and 
observation specifically for the purpose of evaluating him 
for epilepsy.  The first witnessing of an attack occurred 
more than 30 days into a hospitalization to treat measles.  
The RO's discounting of the probative value of the lay 
affidavits was supported by the fact that the veteran's 
epilepsy symptoms had only lasted 15 seconds in duration, 
were not capable of reproduction, had not been detected by 
lay and medical service personnel prior to his report of 
epileptic attacks, and had not been detected by medical 
service for a four month period after his report of epileptic 
attacks.

The credibility and veracity of the veteran's conflicting 
report of pre-epileptic symptoms, as well as to the extent of 
probative value to assign to the sworn statements and records 
provided by his orphanage, speaks to how the RO weighed or 
evaluated the facts of the case, and cannot form the basis of 
a CUE claim.  Russell, 3 Vet. App. at 313-14 (1992) (en banc) 
("In order for there to be a valid claim of [CUE], ... the 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated").  The RO had 
sufficient evidence, as well as authority under § 3.63(a), to 
reconcile the conflicting evidence of record and impeach the 
evidence "supporting" the veteran's claim based on the 
totality of the evidence.  Therefore, the Board finds that 
this element of the CUE claim must be denied.



2.  The presumption of soundness

The veteran next claims that the law extant at the time of 
the 1958 decision presumed that he entered service in sound 
condition, and that there was insufficient evidence to 
support a finding that his epilepsy condition clearly and 
unmistakably existed prior thereto.  The veteran's entrance 
examination, dated October 7, 1941, did not note the 
existence of a disability.  As such, the law presumed that he 
entered service in sound condition so that clear and 
unmistakable evidence was required to establish preexistence 
pursuant to 38 U.S.C. 312.

The veteran's counsel has argued that the military physician 
determination that the veteran's epilepsy pre-existed service 
was based upon a "bare conclusion" and was contrary to the 
principles enunciated in §308(e) stating that determinations 
concerning the inception of disease not noted at enlistment 
"should not be based on medical judgment alone as 
distinguished from accepted medical principles or on history 
alone without regard to clinical factors pertinent to the 
basic character, origin and development of such injury or 
disease."

It is a well settled proposition that the burden of proof to 
rebut the presumption of soundness by clear and unmistakable 
evidence is "a formidable one."  Crowe v. Brown, 7 Vet. App. 
238 (1994).  As instructed by § 3.63(d), the term of clear 
and unmistakable evidence, as defined in 1958, was synonymous 
with the terms obvious or manifest.  Under § 3.63(e), the 
finding of pre-service disability was to be based on "[a]ll 
material evidence" related to the incurrence, symptoms and 
course of the injury or disease, to include lay and medical 
evidence.  Thus, the finding of clear and unmistakable 
evidence was to be made on the totality of the evidence.  A 
VA's Solicitor opinion in 1944 commented on the requisite 
level of proof for the clear and unmistakable standard in 
question as follows:

The ultimate degree of proof is a nebulous 
thing.  There is no definite line of 
demarcation between proof, satisfactory 
proof, clear and unmistakable proof, etc.  
True, any of these fall short of proof beyond 
a reasonable doubt or to a moral certainty, 
and I am inclined to view of the operative 
service that no line can be drawn for 
practical purposes between satisfactory proof 
and that which is clear and unmistakable.  
The matter really resolves into prescribing 
administratively what proof is acceptable  ...

VA Solicitor Opinion, Interpretation of Public No. 144, 78th 
Congress, and Instruction No. 1, Section 9 (a) and (b) of 
that enactment, 72 Sol. 298 (Feb. 7, 1944).

The United States Court of Appeals for the Federal Circuit 
has similarly observed that there is no absolute rule 
regarding the types of evidence needed to rebut the 
presumption of soundness.  Harris v. West, 203 F.3d 1347, 
1350 (Fed. Cir. 2000).  The clear and unmistakable evidence 
standard has not undergone any significant change in meaning 
over time and involves a question of fact to be made upon 
review of all the evidence of record, lay or medical, in 
light of accepted medical principles.  Id.  

A plethora of court cases exist which provide examples of 
whether the strength of the evidence of record in the 
particular case involved rose to the level of clear and 
unmistakable evidence.  For example, the CAVC held that the 
particular facts of the case allowed a lay admission of pre-
service psychiatric treatment as constituting clear and 
unmistakable evidence as a matter of law.  Doran v. Brown, 6 
Vet. App. 283 (1994).  On the other hand, the CAVC in Miller 
v. West, 11 Vet. App. 345 (1999) found that a military 
clinical cover sheet diagnosis of a pre-existing 
schizophrenic reaction, even when combined with a history of 
depressive or excessive worry reported at the time of 
induction and a medical board determination, was insufficient 
to constitute clear and unmistakable evidence as there was no 
factual predicate to support the pre-existing determination.  
In Vanerson v. West, 12 Vet. App. 254 (1999), the CAVC found 
that the burden of clear and unmistakable (undebatable) 
evidence had not been met where the medical opinion in 
question did not speak to the etiology or date of onset of 
the claimant's condition. 

In this case, the veteran's highly specific descriptions of 
his pre-service epilepsy symptoms, as well as the length of 
duration of such symptoms, are well documented in his service 
medical records.  The Board has quoted the veteran's in-
service descriptions in full which only highlights that these 
reports were the product of extensive interview and 
examination on several different occasions by several 
different examiners.  They were internally consistent.  They 
were also freely reported in the context of treatment and 
examination bearing the indicia of trustworthiness.  The 
veteran's descriptions of symptoms led to an initial 
evaluation of Jacksonian epilepsy, but an inability to 
witness the attacks and negative clinical data led to 
withdrawal of the diagnosis at one time.  The diagnosis of 
Jacksonian epilepsy was confirmed after witnessing an actual 
attack that was similar as to the pre-service symptomatology 
admitted by the veteran.  It is obvious the examiner applied 
accepted medical principles in arriving at a working 
diagnosis of a specific type of epilepsy prior to witnessing 
such an attack and confirming the diagnosis after witnessing 
an actual attack.  In this case, the veteran's report of pre-
service onset of symptoms was so specific and internally 
consistent with the symptoms actually witnessed as to allow a 
sufficient factual basis of pre-service existence.  Harris, 
203 F.3d 1347 (Fed. Cir. 2000) (post-service medical opinion 
of pre-service disability based on statements made by the 
veteran about pre-service history may be factually sufficient 
to rebut the presumption of soundness).  

The Board notes that there was no statutory or regulatory 
requirement in 1958 that the examiners use the terminology 
"clear and unmistakable" or delineate in the examination 
report the underlying accepted medical principles which, by 
their training, they are deemed to possess.  It is obvious 
from the record that a diagnosis of a specific type of 
epilepsy eventually witnessed by medical personnel is an 
application of accepted medical principles possessed by 
medical training, and not a bare conclusion on medical 
history alone.  Quite simply, the lay and medical evidence of 
the pre-existence of Jacksonian epilepsy prior to service was 
obvious and manifest in 1958 and not subject to reasonable 
debate.  Of note, the determination of pre-existence by the 
Board of Medical Survey had benefit of review of prior 
hospitalization reports also concluding that the veteran's 
Jacksonian epilepsy pre-existed service.  The Board 
concludes, therefore, that the RO did not commit CUE in 
determining that the veteran's Jacksonian epilepsy clearly 
and unmistakably existed prior to service.

In so holding, the Board takes note of the argument that the 
clear and unmistakable standard was not met as the VA 
examiner in 1958 was unable to reach a conclusion about the 
date of inception.  See Appellant's Reply Brief, page 10, 
dated August 2002.  In the February 1958 examination report, 
the examiner stated that the issue of pre-service incurrence 
would have to be based upon evidence not available to the 
examiner.  A VA Form VB 8-2507 returned with the examination 
report noted to the examiner that the service medical records 
were "not yet available."  The Board finds not merit to the 
argument that the examiner was unable to reach a conclusion 
based on the controversy of the merits as it is clear the 
examiner deferred an opinion due to lack of availability of 
records.  Any allegation that the RO failed to obtain a 
proper examination cannot form the basis of CUE as the 
results from an examination are unknowable and cannot be 
deemed to be capable of producing evidence that would be 
outcome determinative.  Hazan v. Gober, 10 Vet. App. 511, 
522-23 (1997).

3.  Presumption of aggravation

The veteran also argues that, should his epilepsy be deemed 
to have pre-existed service, then the evidence of record does 
not clearly and unmistakably establish that such disease was 
aggravated in service.  The provisions of 38 U.S.C. § 312 and 
§ 3.63(b) clearly stated that rebutting the presumption of 
soundness required clear and unmistakable evidence 
demonstrating that the injury or disease existed prior to 
acceptance and enrollment and was not aggravated by such 
service.  .  See Akins v. Derwinski, 1 Vet. App. 228, 231-32 
(1991) (under Veterans' Regulation No. 1(a), Part I, 
paragraph (b), "first, the Secretary must prove by clear and 
unmistakable evidence that [the condition] existed prior to 
appellant's military induction.  Second, if the Secretary can 
demonstrate that [the condition] existed prior to service, he 
must also prove by clear and unmistakable evidence that the 
[condition] was not aggravated in service.")

An opinion from VA's Solicitor contemporaneous with the 
enactment of the statute, dated February 7, 1944, interpreted 
the presumption of soundness provisions as follows:

As to noted disabilities the section is silent 
as to how the question of aggravation shall be 
adjudicated.  However, as to those defects or 
disorders which were not noted but where clear 
and unmistakable evidence demonstrates that 
they existed prior to acceptance and enrollment 
the section, as amended, requires that any 
finding to the effect such preexisting defect 
or disorder was not aggravated must be 
demonstrated by clear and unmistakable 
evidence.  In other words, as far as the 
specific language of the amendment is 
concerned, the only cases in which aggravation 
must be rebutted by clear and unmistakable 
evidence are those in which the defect or 
disorder was not noted.  As to noted 
disabilities a specific finding that the 
increase is due to the natural progress of the 
disease as provided in 1 (a), Part I, Veterans 
Regulation 1 (a), is sufficient to deny the 
claim ... 
The mandate of the statute as to the manner in 
which aggravation must be refuted in those 
cases where there was a pre-existing injury or 
disease not noted at time or enlistment may be 
said to create a rebuttable presumption of 
soundness with a provision that even where 
rebutted by clear and unmistakable evidence, 
there is a presumption of aggravation which 
itself is rebuttable but only by clear and 
unmistakable evidence.  To this extent clearly 
Paragraph 1 (d) relating to aggravation of a 
disease or injury pre-existing at enlistment or 
induction is modified ...
The matter really resolves itself into 
prescribing administratively what proof is 
acceptable and I can seen no valid reason, 
legal or otherwise, for the Administrator 
attempting to differentiate as between 1(d) and 
9(b, especially when as has been represented, 
unless such practice is adopted the 
administrative difficulties presented will be 
so confounding as to impede and forestall an 
effective and expeditious administration of the 
law.  Further, since the principles relied upon 
formerly in both section 1(b) and (d) were 
limited, if not eliminated, by the amendment to 
(b), it would seem the part of wisdom - even 
though literally not requisite under accepted 
rules of construction - to approximate the 
permissive procedures under (d) to those 
required by (b) as amended.  If there were any 
doubt as to this, the legislative history, both 
written and otherwise, leaves no doubt as to 
the purpose of the legislators to establish 
service connection by way of aggravation of a 
pre-existing disability, noted or not noted, if 
the Government later discharged the person for 
such disability.  The law should be 
administered in light of such purpose, even 
though one may innately harbor reservations as 
to the soundness of the underlying reasons ...
Subject to the above observations, it seems to 
me that your question may be answered in the 
affirmative, namely, that where the requisite 
proof is available a showing that the person's 
condition on discharge was the same as at time 
of enlistment or induction, such showing would 
constitute clear and unmistakable evidence that 
there was no aggravation of his disability.  
This would be true either under 1 (d) or 9 (b).

(72 Op. Sol. 298, 300-02 (1944)).

It has been first argued that VA did not have sufficient 
evidence of record to rebut the presumption that the 
veteran's Jacksonian epilepsy was aggravated in service.  
Additionally, the veteran's counsel refers to the veteran's 
report of increased frequency of symptoms as well as a 
"new" symptom of mental confusion following the attacks as 
affirmative evidence of increased disability of his epilepsy 
and, thus, positive evidence of aggravation.

VA's Solicitor provided opinion that the presumption of 
aggravation was rebutted by clear and unmistakable evidence 
where "the person's condition on discharge was the same as 
at time of enlistment or induction."  This interpretation 
was harmonious with the definition of "aggravation" under 
38 U.S.C. § 353 and § 3.63(i) which could not be conceded 
where the disability underwent no increase in severity during 
service.  The aggravation concept then, as in now, clearly 
encompassed the concept that a temporary worsening of 
symptoms, as opposed to worsening in the underlying disorder, 
did not constitute aggravation for VA purposes.  See Maxon v. 
West, 12 Vet. App. 453, 458 (1999), aff'd 230 F.3d. 1330 
(Fed. Cir. 2000) (temporary or intermittent flare-ups during 
service of a preexisting injury are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, not just the symptoms, worsened).

As dictated in § 3.63(i), "symptomatic fluctuations, 
descriptive variations and diagnostic evaluations" were not 
to be "construed as establishing increase of disability in 
the absence of pathological development or advancement of the 
basic chronic pathology during active service."  At the time 
of his discharge, the only objective evidence of record that 
the veteran manifested Jacksonian epilepsy was his lay report 
of symptomatology and the one epileptic attack witnessed by 
medical personnel in December 1943.  His physical and 
diagnostic evaluations did not detect an underlying disorder, 
and there was no evidence of "pathological development or 
advancement of the basic chronic pathology" in service.  The 
February 1958 VA examination actually recorded the veteran's 
post-service history of a decrease in seizure activity 
occurring two to three times per month, rather than per day, 
with some months being symptom free.  

On the record before the RO in 1958, there were several in-
service opinions that the veteran's epilepsy did not undergo 
a worsening in service, and there was a complete absence of 
any evidence suggesting a pathological increase in 
disability.  A transient increase in frequency or "new" 
symptoms of mental confusion would not in and of itself 
constitute evidence an increase in disability.  As 
demonstrated by the post-service history, the veteran had not 
required medication to control his symptoms and his frequency 
of symptoms decreased.  Per the VA's Solicitor's opinion, the 
fact that the veteran was discharged from service in the same 
condition as his entrance rebuts the presumption of 
aggravation.  The RO, as the inferior tribunal to the Board, 
was bound to follow the VA Solicitor's opinion.  38 U.S.C. 
§ 4004(c) (West 1958) (Board shall be bound in its decisions 
by the regulations of the Veterans' Administration, 
instructions of the Administrator, and the precedent opinions 
of the chief law officer).  The Solicitor's opinion was a 
reasonable interpretation of the statute, and a subsequent 
differing interpretation cannot form the basis of CUE.  
Jordan v. Principi, 17 Vet. App. 261, 273 (2003).

The Board, therefore, finds that the RO did not err in 
finding no aggravation of disability in service.  See Wagner 
v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004) 
(presumption of in-service aggravation can be rebutted if 
there was no increase in disability during service or that 
any increase was due to the natural progress of the disease).  
Again, the RO's failure to use the words clear and 
unmistakable cannot form a basis of a CUE claim.  Pierce, 240 
F.3d at 1356.

The Board finally addresses the veteran's argument that the 
presumption of soundness could only be rebutted by a specific 
finding that an increase in disability was due to the natural 
progress of the disease.  The presumption of in-service 
aggravation can be rebutted if there was no increase in 
disability during service or that any increase was due to the 
natural progress of the disease.  Wagner v. Principi, 370 
F.3d 1089, 1097 (Fed. Cir. 2004).  As there was no evidence 
of increased disability in service, there was no basis to 
make a specific finding regarding whether an increase was due 
to the natural progress of the disease.

In concluding, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 are not applicable to 
CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 179 
(2001); Parker v. Principi, 15 Vet. App. 407 (2002).


ORDER

The RO's December 9, 1958 rating decision, which denied 
service connection for epilepsy, was not clearly and 
unmistakably erroneous.

REMAND

As noted in the Introduction, the veteran raised for the 
first time an issue of whether the RO's December 9, 1958, 
which denied service connection for epilepsy, was CUE on the 
basis for failing to apply 38 U.S.C. § 354(b).  The CAVC's 
April 2004 order noted that this constituted a new claim 
which required adjudication by VA prior to appellate court 
review.  See Andre v. Principi, 301 F.3d 1354, 1361-62 (Fed. 
Cir. 2002).  The Board remands the issue to the RO for 
initial review and adjudication.

Accordingly, the issue is REMANDED to the RO via the AMC for 
the following:

The RO should readjudicate the claim of 
whether the RO's December 9, 1958, which 
denied service connection for epilepsy, was 
CUE on the basis for failing to apply 
38 U.S.C. § 354(b).  If benefits sought on 
appeal remain denied, the RO should advise the 
veteran of the requirements necessary to 
initiate and perfect his appeal.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



